Citation Nr: 1438964	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  95-32 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for a skin disability. 

2. Entitlement to an increased rating for arthritis of the right elbow, currently rated 10 percent disabling. 

3. Entitlement to an increased rating for arthritis of the left knee, currently rated 10 percent disabling. 

4. Entitlement to an increased rating for arthritis of the right knee, currently rated 10 percent disabling. 

5. Entitlement to a total rating for individual unemployability (TDIU) prior to February 7, 2009. 

6. Entitlement to an effective earlier than December 1, 2008, for the assignment of a 30 percent rating for nasal congestions/chronic sinusitis. 

7. Entitlement to service connection for pain due to an environmental exposure. 


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to May 1991 and also had service in the Army National Guard. 

These matters come before the Board of Veterans' Appeals (Board) from a February 1995 and March 2010 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In February 1995, the RO denied a claim of service connection for a skin disability described as "red spots." The Veteran disagreed and asserted the spots were due to an undiagnosed illness. In a September 2000, decision the Board denied a claim of service connection for solar lentigos and cherry angiomas while also remanding for further development for a claim of service connection for a rash of the back. In October 2002, the RO denied a claim of service connection for a skin disability. At a decision review officer (DRO) hearing in December 2008, the Veteran again raised this issue; it was again denied in a March 2010 rating decision. As stated in the last decision, the Board finds service records were associated with the file in September 2009; the claim must be reconsidered without regard to any previous denial. See 38 C.F.R. § 3.156(c) (2013).

Also in the March 2010 rating decision, the RO denied the increased ratings for disabilities of the right elbow and both knees. 

TDIU was granted in April 2010; effective February 7, 2009. As increased ratings were also on appeal, the issue of TDIU prior to the assigned date remained pending. See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

On October 10, 2012, the RO stated there was a clear and unmistakable error (CUE) with March 2010 rating and assigned a 50 percent rating for the nasal congestions/chronic sinusitis rating. However, that issue was currently before the Board. On October 16, 2012, the Board awarded a 30 percent rating for nasal congestion/chronic sinusitis in a decision. As a result, on November 15, 2012, the RO effectuated the Board rating, while also finding CUE in the October 10, 2012 RO rating, stating that the 30 percent rating was established from December 1, 2008. In January 2013, the Veteran filed a notice of disagreement (NOD) as to the effective date of the October 10, 2012 rating. The Board finds the current issue is the effective date of the nasal congestion/chronic sinusitis. 

As there is no statement of the case (SOC) in the file for either entitlement to an effective earlier than December 1, 2008, for the assignment of a 30 percent rating for nasal congestions/chronic sinusitis or entitlement to service connection for pain due to an environmental exposure, these issues are being remanded. 

This case was remanded in October 2012, August 2011, September 2007, September 2000, and October 1998 (several times the case was also remanded for an increased rating of the lumbar spine, to include by the United States Court of Appeals for Veterans Claims (Court); this issue is no longer on appeal). 

The Veteran testified before a DRO in July 1996 and December 2008. Transcripts have been reviewed and are associated with the file. 
The issues of: increased ratings for arthritis of the right elbow and bilateral knees; entitlement to an effective earlier than December 1, 2008, for the assignment of a 30 percent rating for nasal congestions/chronic sinusitis; and entitlement to service connection for pain due to an environmental exposure addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

In a written statement in April 2014, the Veteran withdrew his appeal for entitlement to a TDIU prior to February 7, 2009. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to a TDIU prior to February 7, 2009 have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2013). Withdrawal may be made by the appellant or by his or her authorized representative in writing. 38 C.F.R. § 20.204(b). 

In the present case, the Veteran withdrew the claim of entitlement to a TDIU prior to February 7, 2009 in an April 2014 statement signed by his attorney. There remain no allegations of errors of fact or law for appellate consideration. The Board does not have jurisdiction to review this appeal, and it is dismissed. 


ORDER

Service connection for a skin disability is denied.

Entitlement to a TDIU prior to February 7, 2009 is dismissed. 


REMAND

The Veteran underwent a VA skin examination in March 2013.  The examiner noted a number of previous skin diagnosis, but clarification is needed as to whether any of these could be considered chronic multisymptom illnesses of poorly understood etiology. 38 C.F.R. § 3.317(a)(2)(i)(B) (2013).

The Veteran reported flare ups of his knees at the March 2013 VA examination. The reports do not state what whether there was additional limitation of motion due to the identified pain on active motion or flare-ups. Hence, the March 2013 examination report does not meet the requirements imposed by the Court's decision in Mitchell v. Shinseki, 25 Vet. App. 32 (2011). These issues must be returned for another VA examination. Stegall, 11 Vet. App. 268. 

The Veteran reported no flare ups as to his right elbow at the March 2013 VA examination, but he did report them in May 2009. The Veteran has requested a retrospective medical opinion as to both the right elbow and the knees. The duty to assist may include obtaining a retrospective medical opinion when there is an absence of medical records for an extended time period. Chotta v. Peake, 22 Vet. App. 80, 85 (2008). 

As noted above, the Veteran filed a January 2013 NOD as to entitlement to an effective earlier than December 1, 2008, for the assignment of a 30 percent rating for nasal congestions/chronic sinusitis or entitlement to service connection for pain due to an environmental exposure. A SOC should be issued. See Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

1. Return the file to the March 2013 VA examiner, or if necessary, schedule an examination with a new examiner. The examiner should express the additional functional limitation in terms of the degree of additional limitation of motion due to flare-ups. The examiner should provide an estimate for the entire time period on appeal (December 1, 2008 to the present). The Veteran is competent to report limitation during flare-ups.

If the examiner is not able to provide an estimation of additional limitation of motion due to flare ups in degrees lost, reasons for this inability should be provided. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

2. Ask the examiner who provided the March 2013 VA skin examination to review the record and provide an opinion as to whether any of the skin conditions identified since service; and described on the March 2013 examination report; is a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has symptoms out of proportion to physical findings.

The examiner should provide reasons for this opinion.

3. Issue a SOC with regard to the issues of entitlement to an effective earlier than December 1, 2008, for the assignment of a 30 percent rating for nasal congestions/chronic sinusitis or entitlement to service connection for pain due to an environmental exposure. These issues should not be returned to the Board, unless there is a timely substantive appeal.

3. If any benefit sought on appeal is not granted, issue a supplemental statement of the case and then returned the case to the Board, if in order.

The purpose of any examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal. Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination. See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013). 




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


